Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figures 4a-b and 6a-8b are grayscale photographs. The details of these grayscale photographs are such that they are not clearly reproducible in the printed application. According to 37 CFR 1.84(b)(1), black and white photographs are not permitted unless they are the only practicable medium for illustrating the claimed invention. Grayscale drawings will be treated as black and white photographs. In the instant case, each of Figures 4a-b and 6a-8b could be represented by line drawings. Therefore, the photographs and/or grayscale drawings are not the only practicable medium for illustrating the claimed invention. Thus, the drawings are objected to, and line drawings should be provided instead.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, lines 1-2 recite “a user’s calves are disposed at the fixing portion” which could be misinterpreted as a method claim recited in an apparatus claim or as a positive recitation of the human body in an apparatus claim. Examiner suggests --a user’s calves are adapted to be disposed at the fixing portion--.
Claim 9, line 4 recites “surround the user’s calves” which would be misinterpreted as a positive recitation of the human body in an apparatus claim. Examiner suggests --adapted to surround the user’s calves--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2 recites “the outside” which lacks antecedent basis. Examiner suggests clarifying what is considered “the outside.”
Claim 7, line 2 recites “both sides” and it is unclear which sides this is referring to because a fixing portion would have more than two sides. Examiner suggests clarifying the position of at least a first side and a second side of the fixing portion(s).
Claim 10, line 2 recites “both sides” and it is unclear which sides this is referring to because an air pocket would have more than two sides. Examiner suggests clarifying the position of at least a first side and a second side of the air pocket(s).
Claim 10, line 2 recites “the air pocket” which is confusing because claim 6 previously recites “air pockets.” It is unclear if the phrase “both sides of the air pocket” is referring to two total sides (one side of each air pocket), or if this is referring to four total sides (two sides of each air pocket). Examiner suggests --each of the air pockets--.
Claim 11, lines 1-2 recite “an extension gender” and it is unclear what Applicant’s use of the word “gender” means in this context. 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0038335) in view of Shimizu (2003/0006639).
Regarding claim 1, Park discloses a thermotherapy bed (Fig. 1) comprising: a body (body 1100, Fig. 1) in which a thermotherapy device (thermo-therapeutic treatment device 1010, Fig. 1) is installed; an auxiliary unit (lower bed member 1200, Fig. 1) configured to slide on the body to be unfolded or to overlap the body (“lower bed member 1200 which is slid on the body 1100 to be unfolded or overlapped” see the last four lines of [0014]), such that the thermotherapy device (1010) is opened or closed (the thermotherapy device 1010 is open when it is uncovered by the lower bed member 1200, and it is closed when it is covered by the lower bed member 1200, see para. [0007]); a mat (upper cover 1250, Fig. 1; see the first two sentences of [0064]) configured to cover an upper portion (upper surface) of the auxiliary unit (1200). 
Park is silent regarding an air massage module installed in the mat and stored in the auxiliary unit.
Shimizu teaches a related massage chair (Fig. 2A) comprising an air massage module (massaging members 23, Fig. 1A; may be an expandable air bag as stated in the first sentence of [0050]) installed in a mat (leg resting surface 25, Fig. 1A-1B, which includes a cushion as stated in the first sentence of [0057] and thus is a mat structure) and stored in an auxiliary unit (the air massage module 23 is stored in the area of the frame defined by support frame 11, 12, 13, with support pivot 26, Fig. 1A-1B. This support frame is analogous to the auxiliary unit of Park, which includes a frame). The air massage module (23) is able to be selectively exposed to the user, so the user can choose to expose the massage surface (Fig. 1A) to receive a lower leg massage or choose to expose the leg resting surface (Fig. 1B) so the user can take a comfortable posture, as desired (see lines 1-11 of [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat and auxiliary unit of Park to include a support pivot in the auxiliary unit to selectively store an air massage module underneath the mat surface as taught by Shimizu so that the user can choose to expose the massage surface to receive a lower leg massage or choose to expose the leg resting surface so the user can take a comfortable posture, as desired (see lines 1-11 of [0053]).
Regarding claim 2, the modified Park/Shimizu device discloses wherein the auxiliary unit (lower bed member 1200, Fig. 1 of Park) has a base portion (rod frame 1270 and cover 1250, Fig. 1 of Park) sliding on an upper portion (guide groove 1180, Fig. 1 of Park, sliding as seen in Figs. 3-11 and as stated in the first sentence of [0062] of Park) of the body (1100, Fig. 1 of Park), and a movement portion (end 1290, Figs. 3-11 is a movement portion because it is a portion of the rod 1270 that is moved in a left-right direction as seen in Figs. 3-11 of Park) extending downward from an end of one side of the base portion (end 1290 extends downward from a right end of the upper side of the base portion, see Fig. 1 of Park).
Regarding claim 3, the modified Park/Shimizu device discloses wherein the base portion (rod frame 1270 and cover 1250, Fig. 1 of Park) has a module storage portion (in the modified device, the lower portion of the frame 1270 and cover 1250 of Park have been modified to include the frame 11, 12, 13, and support pivot 26 as taught by Shimizu to store the air massage module 23. This portion of the frame that surrounds the air massage module 23 and has the support pivot is the module storage portion) for storing the air massage module (the air massage module 23 of Shimizu is stored when it is not exposed outwardly, as in Fig. 1B of Shimizu).
Regarding claim 5, the modified Park/Shimizu device discloses wherein the air massage module (23, Fig. 1B of Shimizu) is stored in the module storage portion (in the modified device, the lower portion of the frame 1270 and cover 1250 of Park have been modified to include the frame 11, 12, 13, and support pivot 26 as taught by Shimizu to store the air massage module 23. This portion of the frame that surrounds the air massage module 23 and has the support pivot is the module storage portion) and is not exposed to the outside (in Fig. 1B of Shimizu, the surface 25 is exposed to the outside, not the air massage module 23), and subsequent to when a user uses the thermotherapy bed, the mat is partially folded (this is a recitation of intended use/functional language and the modified device has the mat configured to perform such a function by having a portion of it folded, i.e., rotated, about support pivot 26, as taught by Fig. 1A-1B of Shimizu), such that the air massage module is exposed to the outside (23, Fig. 1A of Shimizu is exposed so that a user can place their calves in the module) from the module storage portion (11, 12, 13, 26, Fig. 1A-1B of Shimizu).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0038335) in view of Shimizu (2003/0006639) as applied to claim 3 above, and further in view of Fukuyama et al. (2009/0177128).
Regarding claim 4, the modified Park/Shimizu device is silent regarding the module storage portion includes a sensor configured to determine whether the air massage module is stored.
Fukuyama teaches a related massage chair (Fig. 1) with a storage portion (lid 644, storage portion 650, Fig. 35) for a pivoting device (joystick 620, Fig. 35) and the storage portion includes a sensor (potentiometer 643, Fig. 35) configured to determine whether the pivoting device is stored (see the last two sentences of [0337]). Based upon the sensor determining whether the pivoting device is stored or being deployed, the device is configured to actuate at least one inflatable air bag (air bag 640, Fig. 34) to assist in transitioning the device from the stored state to a deployed state (see the last three sentences of [0347] and see the first two sentences of [0335]). Furthermore, although this teaching is for deploying a pivoting remote device (620, Figs. 34-35) from a storage state to a deployed state, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of a sensor for a pivoting mechanism together with the pivoting air massage module and module storage portion of Park/Shimizu, “like pieces of a puzzle” to obtain the expected benefit of detecting the stored or deployed state of the pivoting device. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module storage portion of Park/Shimizu so the storage portion includes a sensor configured to determine whether the pivoting air massage module is stored as generally taught by Fukuyama so that the transition from stored state to deployed state can be sensed and the modified device can actuate at least one inflatable air bag to help move the device into a position that is ready to massage a user.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0038335) in view of Shimizu (2003/0006639) as applied to claim 1 above, and further in view of Inada et al. (2007/0016119).
Regarding claim 6, the modified Park/Shimizu device discloses wherein the air massage module is installed on a lower portion of the mat (the modified device has an air massage module 23 of Shimizu for massaging the calves of a user and thus would be on the lower portion of the mat 1250 of Park) and includes air pockets (each inflatable air bag 23, Fig. 1A of Shimizu is an air pocket).The modified Park/Shimizu device is silent regarding the air massage module including a plate portion, and the air pockets being installed on the plate portion.
Inada teaches a related massage chair (Fig. 1) with an air massage module (air cells 14, 17, 18, 19, Fig. 4) including a plate portion (flat base 16, Figs. 3-4) and it includes air pockets (cells 14, 17, 18, 19, Fig. 4) installed on the plate portion (the cells 14 are installed directly on the plate portion 16, and the cells 17, 18, 19, are installed indirectly on the plate portion 16 via sub-plate portion 13, Fig. 4). The air massage module is advantageously able to wrap around a user’s lower legs (22, Figs. 3-4) to more effectively massage the leg (see lines 11-14 of [0031]), and the user is able to take a desired posture without restriction of their legs as the inflation of the massager is guided to a proper position (see lines 1-10 of [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air massage module of Park/Shimizu to include a plate portion with a plurality of air pockets rotatably supported on the plate portion to wrap around the user’s lower legs as taught by Inada because this will provide a more effective or stronger massage (see lines 11-14 of [0031] of Inada) and this will allow a user to take a desired posture without restriction of their legs as the inflation of the massager is guided to a proper position (see lines 1-10 of [0052] of Inada).
Regarding claim 7, the modified Park/Shimizu/Inada device discloses wherein the air pockets (air cells 14, 17, 18, 19, Fig. 4 of Inada) have first and second air pockets (first air pockets 14, second air pockets 17, 18, 19, Fig. 4 of Inada) disposed at both sides of a fixing portion (receiver plate 13, Fig. 4 of Inada has the air pockets fixed to it) installed on the plate portion (installed on plate portion 16 via hinge 20, Fig. 4 of Inada).
Regarding claim 8, the modified Park/Shimizu/Inada device discloses wherein the first and second air pockets (14, 17, 18, 19, Fig. 4 of Inada) include a plurality of air cells which are vertically stacked (the air pockets 14, 17, 18, 19, are stacked in a vertical manner in Fig. 3, and they expand into a fan shape in Fig. 4 of Inada).
Regarding claim 9, the modified Park/Shimizu/Inada device discloses wherein a user's calves (this is a recitation of intended use, and the modified device is configured to have a user place their calves into the massage module such as lower legs 22, Fig. 3-4 of Inada) are disposed at the fixing portion (“disposed at” is a relatively broad phrase, and the user’s lower legs 22 will be adjacent to the fixing portion 13, Figs. 3-4 of Inada), and the first (14) and second air pockets (17, 18, 19) are expanded into a fan shape (see Fig. 4) with respect to the fixing portion (13) by air supplied from an air pump (air supply and exhaust drive 109, Fig. 21 of Inada) and surround the user's calves (see Fig. 4 of Inada, the first and second air pockets are expanded into a fan shape around the calves).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0038335) in view of Shimizu (2003/0006639) and Inada et al. (2007/0016119) as applied to claim 6 above, and further in view of Miller Sr. et al. (5,634,225).
Regarding claim 10, the modified Park/Shimizu/Inada device is silent regarding wherein detachable portions are formed at ends of both sides of the air pocket.
Miller teaches a related patient support with a plurality of inflatable air pockets (Fig. 1), wherein detachable portions (pair of female fasteners 46, 46, Fig. 2, which mate with female fasteners 44, 44, Fig. 2) are formed at ends of both sides (at both the left/right sides of 32, Fig. 2) of the air pocket (inflatable air tubes 32, Fig. 2). This allows the air pockets to be selectively installed/removed so that the characteristics of the patient support may be readily altered simply by exchanging air pockets (see col. 3, lines 1-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air pockets of Park/Shimizu/Inada to include detachable portions at the ends of both sides of the air pocket, which are able to mate with connectors in the massage module as taught by Miller so that different air pockets may be selectively installed/removed so that the characteristics of the patient support may be readily altered simply by exchanging air pockets (see col. 3, lines 1-8), to meet the particular needs of a given user.
Regarding claim 11, the modified Park/Shimizu/Inada/Miller device discloses wherein the air pocket (as modified by Miller) includes an extension gender (male fastener 44, 44, Fig. 2, Fig. 5-5A of Miller) attached to and detached from the detachable portions (female fasteners 46, 46, Fig. 2, Figs. 5-5A of Miller).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (2008/0182733) discloses a lower leg treatment device that is concealed in a storage compartment until use. Choi et al. (2007/0239237) discloses a related thermotherapy patient support with removable elements. O’Keefe (2012/0117732) discloses a related patient support with a stowed footboard that may be pivoted out to a deployed configuration, and which includes a plurality of inflatable bladders. Rabil (2016/0175188) discloses a related massage device that is stowed in a storage module, and which includes at least one sensor to detect when the storage lid is opened/closed. Lee et al. (2016/0030277) discloses a related thermotherapy device. Massak et al. (2018/0228441) discloses a related patient support device with a plurality of air pockets that are pivotable from a stowed configuration where they are not exposed, to an exposed configuration where they are adapted to contact a patient (Figs. 30-34). Kawamoto et al. (2012/0157897) discloses a related massage chair with a massaging ottoman that is rotatable from a stowed configuration to an exposed configuration. Nishiguchi et al. (2012/0041350) discloses a related massage device with a plurality of air pockets that are pivotable form an initial position to a massage position. Ishikawa et al. (2012/0245496) discloses a related massage device and the massage module is pivotable from a stowed position to an exposed, massaging position. Manor et al. (6,319,215) discloses an inflatable massage device wherein at least one air pocket is covered by a hinged cover until being deployed. Inaba (6,315,744) discloses a related massage chair with a plurality of air pockets, and the massage module is selectively attached to a lower portion of the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785